Citation Nr: 1307398	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to December 1, 2011for left knee torn meniscal and anterior cruitiate ligament (ACL), status post surgery.
 
2.  Entitlement to an initial disability rating in excess of 20 percent from December 1, 2011, for left knee torn meniscal and anterior cruitiate ligament (ACL), status post surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 2004 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claim on appeal.

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both the paper and electronic record associated with the Veteran's claims.


FINDING OF FACT

For the entire appeals period, a left knee disability is manifested by subjective complaints of pain, swelling, and locking causing a reduction in physical activity; and objective evidence of swelling; limitation of flexion to no worse than 108 degrees, including limitation due to pain; no objective limitation of extension; and no objective evidence of instability or lateral subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 20 percent, but no higher, prior to December 1, 2011, for the service-connected torn meniscus of the left knee, status post surgical repair, has been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2012).

2.  The criteria for the assignment of a disability rating in excess of 20 percent from December 1, 2011, for the service-connected torn meniscus of the left knee, status post surgical repair, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The April 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records and post-service VA treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Board finds that VA has fulfilled its duty to assist in obtaining such records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  Here, the Veteran was most recently examined in December 2011.  The Board finds that this examination was thorough and provided sufficient findings so as to allow the Board to evaluate the claim under the relevant rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A September 2008 RO decision granted service connection for a left knee disorder under Diagnostic Code 5259.  A May 2012 RO decision recategorized the Veteran's left knee disorder as status post-surgical repair, torn meniscus of the left knee under Diagnostic Code 5258 and increased the Veteran's disability rating to 20 percent.  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2012).  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2012).

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The General Counsel for VA, in a precedent opinion (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  Where additional disability is shown, a Veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

Service treatment records indicate the Veteran injured his knee playing basketball in February 2006.  A magnetic resonance imaging (MRI) from that time found a complete tear of the ACL and two vertically oriented tears involving the posterior horn of the medial meniscus.  In a March 2008 separation examination, the Veteran reported knee pain.  Upon physical examination, the examiner reported the Veteran had knee surgery with retained hardware on the left knee in 2006.  He was doing well functionally and occasionally has stiffness, but otherwise no issues. 

During a May 2008 fee-based examination, the Veteran complained of weakness, stiffness, redness, giving way, and locking.  He denied swelling, heat, lack of endurance, fatigability, or dislocation.  The Veteran reported pain twice a day for half an hour.  The pain is elicited by physical activity and sitting or standing for too long.  It is relieved by rest.  At the time of pain, he can function without medication.  He has not received any kind of treatment for his disorder.  He reported he avoids running or jumping.  Physical examination revealed that the Veteran ambulates with a normal gait.  Range of motion was zero to 140 degrees.  There was no evidence of instability.  There was no evidence of additional limitation by pain, fatigability, weakness, lack of endurance, or incoordination with repeated motion.  Upon physical testing, the examiner found no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The left knee also revealed no locking pain, genu recurvatum, or crepitus.  The examiner noted that there was no diagnosis as the symptoms had resolved.   

In a September 2008 statement, the Veteran asserted that his knee should be rated higher due to chronic pain, swelling with usage, and because it pops in and out of place at least once a day. 

In an October 2008 VA progress note, the Veteran reported for evaluation of his left knee.  He indicated he had an injury to the left knee during physical training resulting in an allograft of the ACL and meniscus arthroscopy in May 2006.  He complained of continued knee pain and tightness with range of motion.  He also complained of some intermittent laxity, worsened pain with sitting and stiffness when getting up.  He has had no reinjury after service.  Upon physical examination, the examiner noted the left knee had mild effusion and was warm with no erythema.  He could extend to zero degrees and flex to 108 degrees with pain and stiffness.  Crepitus was noted during range of motion testing.  There was no varus/valgus laxity and no anterior/posterior laxity.  Lachman's test was negative.  Gait was noted as stable and symmetric except for mild left limp.  The diagnosis was left knee ACL and meniscus repair in service with continued pain and decreased range of motion.  

In a September 2010 VA progress notes (found in the virtual claims file), the Veteran reported to the emergency room with complaints of more severe increasing pain in his left knee.  He stated that he cannot stand on it, and that it will only extend about half way.  He reported he has had similar pain in the past, but not recently.  Upon physical examination, the examiner noted pain with full extension.  There was no erythema or warmth.  An x-ray report from that time noted a tibial screw in place, and joint space was similar to the finding in 2008.  The diagnosis was left knee pain, worse with weight bearing.  

During a December 2011 fee-based examination, the Veteran complained of weakness, stiffness, swelling, redness, giving way, locking, and tenderness and pain.  He denied heat, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The treatment was physical therapy.  He described the residuals as major knee pain every 6 months.  He denied any incapacitation, but reported functional impairments of limited walking which affects his ability to perform his job duties.  The Veteran reported flare-ups with redness and swelling which impact the ability of the knee to function.  He also reported frequent episodes of locking on the left, frequent episodes of joint effusion, and a history of left meniscal tear.  Upon physical examination, the examiner noted no ankylosis of the knee.  Left knee range of motion findings was zero to 120 degrees with painful motion at 120 degrees.  There was no objective evidence of painful motion and the Veteran was able to perform repetitive use testing with three repetitions on the left.  The Veteran had tenderness or pain on palpation of the joint line or soft tissue of the left knee.  Lachman's test on the left knee was normal, as were posterior drawer test, and medial-lateral instability test.  There was no evidence or history of bilateral recurrent patellar subluxation/dislocation.  The diagnosis was left knee status post meniscal tear.  An x-ray was negative for degenerative joint disease.  The examiner noted that scars are not painful and/or unstable.  The examiner further reported that the impact of the knee on the Veteran's ability to work includes no prolonged walking or running and trouble with kneeling or squatting.  

Analysis

Having reviewed the record in this regard, the Board concludes that the Veteran's left knee disability is manifested by symptoms warranting a 20 percent evaluation, but no higher, for the entire claims period.  

Prior to December 1, 2011, the Veteran's left knee was manifested by subjective complaints of locking and pain, and objective findings of swelling.  The Board notes that under Diagnostic Code 5258, a 20 percent rating is warranted for frequent episodes of locking, pain, and effusion.  The symptoms were the same as those for which the RO granted an increased 20 percent evaluation under Diagnostic Code 5258 effective December 1, 2011.  Therefore, the Board finds that the Veteran is entitled to a disability rating of 20 percent, but no higher, for the entire claims period.  

The Board notes that a 20 percent rating is the maximum available under Diagnostic Code 5258. 

There is no indication that the Veteran's left knee disability warrants an increased or separate rating under any diagnostic code not discussed above.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the knee under Diagnostic Codes 5256 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263 (2012).  Furthermore, given the compensable rating already assigned under Diagnostic Code 5258, the Board finds that a separate rating under Diagnostic Code 5259 would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.

Further, there is no evidence to support a higher compensable disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, the VA examinations have consistently shown that the Veteran does not experiences a degree of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca, supra.  Further, the Board has considered the point at which the Veteran first experienced pain, 108 degrees of flexion, in determining his limitation of motion.  The Board notes that VA treatment records indicate the Veteran had a flare-up with subjective complaints of decreased extension in September 2010, but at that time there was no objective evidence of limitation of extension and pain noted only at full extention.  As there is no objective evidence of functional limitation of extension or flexion which illustrates decreased functional ability warranting an increased 30 percent disability rating during a flare-up, the Board finds, an increased rating under DeLuca is not warranted.

A rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  The Board has considered that the Veteran wears a brace and that he has reported multiple episodes of instability of the left knee.  However, the Board ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of instability in his left knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board notes that there is no x-ray evidence of arthritis in the knee, albeit that would only entitle the Veteran to a 10 percent rating under Diagnostic Code 5003 or 5010.

Additionally there have been no complaints or findings of any scar tenderness or being unstable or that the scarring described interferes with function.  38 C.F.R. §4.118 Diagnostic Codes 7804, 7805.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's left knee disorder standing alone presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, the rating criteria reasonably describe the claimant's disability level and symptoms including pain, swelling, and locking, as Diagnostic Code 5258 provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  Therefore, the Board finds the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.

Additionally, in reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the recent holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disabilities on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disabilities on appeal prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, prior to December 1, 2011, for left knee torn meniscal and anterior cruitiate ligament (ACL), status post surgery, is granted.  

Entitlement to a disability rating in excess of 20 percent from December 1, 2011, for left knee torn meniscal and anterior cruitiate ligament (ACL), status post surgery, is denied.  




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


